Citation Nr: 0524492	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
condition (recurrent dislocation).

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the veteran's application to reopen a 
previously denied claim of service connection for a left 
shoulder condition (recurrent dislocation).  

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for a left shoulder condition, the Board 
must independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the left 
shoulder claim, but that additional development is necessary 
regarding the underlying service connection claim.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for a left shoulder 
disability was previously denied in a January 1969 rating 
decision; the veteran did not appeal this decision.

3.  Evidence received since the January 1969 decision raises 
a reasonable possibility of substantiating the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The January 1969 RO decision that denied service 
connection for a left shoulder condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left shoulder condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in January 1969, the RO denied the 
veteran's claim for service connection for a left shoulder 
condition.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the January 1969 decision is final 
because the veteran did not file a timely appeal from it.

The claim for entitlement to service connection for a left 
shoulder condition may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in January 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, and a post-service medical record consisting of a 
November 1968 VA hospital summary of a Magnuson-Stack repair 
of the veteran's left shoulder.  The RO found that the 
veteran had a preexisting left shoulder condition that was 
not aggravated by service and his claim was denied.

After the denial of his claim for service connection for a 
left shoulder condition, the veteran sought to reopen the 
claim in January 2003.  The Board finds that the evidence 
received since the last final RO decision is not cumulative 
of other evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim.

Evidence received since the last final RO decision includes 
VA outpatient treatment records dated from October 1968 to 
December 1968.  These describe a pattern of recurrent left 
shoulder dislocations, occurring seven times between 1966 and 
October 1968, the last two of which occurred during the 
veteran's active service, and all of which required medical 
assistance to put the shoulder joint back into proper 
position.  In October 1968, the veteran was diagnosed with 
chronic recurring left shoulder anterior dislocation and 
scheduled for surgical repair of the joint.  

New evidence also includes the complete VA hospitalization 
records for the November 1968 repair of his left shoulder.  
These indicate that a Magnuson-Stack repair of his left 
shoulder was carried out and that his post-operative 
recuperation was uneventful.

Newly received VA medical records also describe treatment for 
anterior dislocation of the left shoulder in April 1971.  It 
was noted that this was the first dislocation since the 1968 
repair of the shoulder.  The veteran was given an arm sling 
to wear for two weeks.  A May 1971 follow-up treatment record 
notes that the surgical repair was likely "good."  He was 
advised not to lift anything for two months.

Additional new evidence includes private medical records from 
various physicians at Kaiser Permanente, dated from November 
1997 to November 2003, which include treatment related to the 
left shoulder, and for dislocation of the left shoulder 
specifically, on two occasions; once in December 2002 and 
again in September 2003.  On X-ray examination, no fractures 
or subluxations were demonstrated.  Osteophyte formation was 
noted about the humeral head on a degenerative basis.  The 
impression was anterior dislocation.

Other new evidence includes several notes written by Arya 
Saleh. M.D., the veteran's private physician.  The first 
note, written in May 2001, indicates that the veteran is 
suffering from multiple medical problems, including strokes, 
and that he is totally disabled.  A May 2003 note indicates 
that the veteran is suffering from multiple medical problems, 
including a history of recurrent "CVA's" (cerebrovascular 
accidents), and that the veteran is totally disabled.  The 
last note, written in June 2003, states that the veteran was 
diagnosed with a dislocated left shoulder in 2003, which is 
"not prior to the veteran's military service."

Finally, newly received evidence also includes the veteran's 
statements, both written and in testimony before the Board.  
The veteran asserts that upon entry into service, he did not 
have a pre-existing problem with his left shoulder.  He 
asserts that he first injured his left shoulder during 
service and that he has suffered from a left shoulder 
disability since his discharge from service.

The Board finds that while the October 1968 summary of 
hospitalization and the VA outpatient records dated through 
May 1971 are new, in the sense that they have not previously 
been considered, they are not material, as they are 
cumulative of records already considered and do not relate 
the veteran's current left shoulder condition to his service.  
Therefore, they do not establish a fact necessary to 
substantiate the claim, and the claim cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  
Similarly, while the private medical records and the May 2001 
and May 2003 notes from Dr. Saleh are new, in the sense that 
they have not previously been considered, they are not 
material, as they do not relate the veteran's current left 
shoulder condition with his service.  Therefore, they do not 
establish a fact necessary to substantiate the claim, and the 
claim cannot be reopened on the basis of this evidence.  See 
38 C.F.R. § 3.156(a).  Finally, the veteran's own statements 
relating his current left shoulder condition to his service 
are new, but not material.  The veteran, as a layperson 
without ostensible medical expertise, is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While he can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as any in-service 
left shoulder injury.  

Significantly, however, the June 2003 note written by Dr. 
Saleh is evidence that is both new and material.  This 
statement was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claim for service connection is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis after completion of 
additional development, as discussed in the remand below.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2003.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  VA sent the appellant 
correspondence in March 2003; a statement of the case in 
April 2004, and a supplemental statement of the case in May 
2004, which included the full text of 38 C.F.R. § 3.159.  
Thus, he was informed of the need to submit any evidence 
pertaining to his claim.

There was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its "duty to 
notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  See Wood, supra.  Thus, VA has complied 
with all duties to assist the appellant in securing relevant 
evidence.


ORDER

The claim for service connection for a left shoulder 
condition is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Having reopened the claim for service connection for a left 
shoulder condition, the Board is also of the opinion that 
additional development is required prior to further 
disposition of the merits of this claim.  

First, the Board notes that where, as here, the RO initially 
found no new and material evidence to reopen and the Board 
finds that such new and material evidence has in fact been 
received (thus reopening the claim), then the case must be 
remanded to the RO for a de novo review of the entire record, 
unless there would be no prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In determining whether 
there would be prejudice to the veteran, the Board in 
particular must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  Because over the course of the proceedings in 
this case the veteran has argued the more limited position 
that "new and material evidence" has been submitted, the 
Board concludes that the veteran would be prejudiced unless 
an opportunity were afforded to him to advance the claim on 
the merits.  

In this regard, the Board notes that as the claim was 
previously before the RO on the threshold issue of 
"reopening," the RO should now provide the veteran with all 
necessary notices and assistance relating to the claim for 
service connection for a left shoulder condition on the 
merits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide all requisite notices and 
assistance to the veteran in connection 
with the adjudication of this claim on 
the merits.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2004).  The notice 
must:  1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 4) 
request the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or 
something to the effect that the 
claimant should "give us everything 
you've got pertaining to your 
claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

2.  Then, adjudicate the claim for 
service connection for a left shoulder 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate time for response.  Then 
return the case to the Board for its 
review, as appropriate.  The Board does 
not intimate any opinion as to the 
merits of the case at this time.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


